Title: To James Madison from James Monroe, 25 September 1793
From: Monroe, James
To: Madison, James


Dear SirAlbemarle Sepr. 25. 1793.
I am still doubtful whether I shall visit Fredericksburg this term—if I do will call on you as I go down perhaps on Monday—but I shall in case I do not sit out on that day for Richmond, so that I shall not have the pleasure of se[e]ing you here till the week after.
I found at Staunton impressions had been made by letters from Richmd. Mr. M. had written to Gl. Jones who was there to promote an address correspondent with that from the metropolis. The letters however I took with me effectually changed the current and gave it a direction against the anti-republican faction. A meeting took place & resolutions were passed in a tone of sentiment perfectly correct & proper. Messrs. Jay & King were put upon the same footing with the French minister in a resolutn. whose object was to conciliate France & express the attachment of the place to her revolution. They were enclosed to Mr. Gamble to be handed the Printer but as yet have not appeared.
I return’d home sick of the Influenza & was indisposed thro’ the court here. W. Nicholas was unwell & did not come up till the day the ct. adjourned. Gilmer was in Rockingham—and the clerk was averse & circulated resolutions of a different complexion. Finally a notice was put up for a meeting of the freeholders on the last day of the court—but few met so that the project failed, very much to the chagrin of all who did, & indeed of every one who heard of it, except a few only. It is however to be renewed at the next county court when it is intended to part the pro’s & con’s. A little incident has given me some pain—being sick & hearing the Clerk had shewn some improper resolutions, & that he likewise disapproved those of Staunton, I furnished Bell, who called on me, with those we had approved to be copied & given to Mr. Randolph that the latter might alter the style. This was done, but unfortunately a schism took place in that family, between those drawn there and the original set—Peter Carr prefering the latter—so that both were shewn, & I am told that since those from Caroline have appeared, their correspondence with these, has been notic’d. I shall adjust this matter in the best manner possible.
Mr. Jefferson I hear is arrived. I shall see him this morning. I have written a piece for Richmond but doubt the propriety of its publication—as upon a review it bears the aspect of too pointed an attack upon a certain personage—& likewise treats with too much asperity G. Morris. Very affectionately I am yr. friend & servt
Jas. Monroe
